DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1, 3-5, 9,10, 13 in the reply filed on 11/09/2022 is acknowledged.
Claims 18-20, 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6,13-14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima (US 2017/0104327).
Regarding Claim 1, Nojima discloses an electrical power system (Figures 1-8) comprising: 
a solid state power converter including a first set of switches on a source side of the solid state power converter (comprising S1, S2 in 510 on a source side, Figure 5) and a second set of switches on a load side of the solid state power converter (comprising S1, S2 in 520a on a load 3 side, Figure 5); 
a power source connected to the source side of the solid state power converter (comprising source coupled to input terminals of 510, Figure 5);
a differential bus connected to the load side of the solid state power converter (comprising bus coupled at 530a, Figure 5); and a controller (comprising 110, Figure 5) configured to: 
receive a first signal indicating a current at the source side (current signal from CS in 510 to 110, Figure 5); 
receive a second signal indicating a current at the load side (current sense signal from CS in 520a to 110, Figure 5); and 
detect, based on a time derivative of the first signal and a time derivative of the second signal, a fault in the electrical power system (Figures 6-8, Paragraphs 39-40, Claims 2-4).
Regarding Claim 2, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the time derivative of the first signal is greater than a first threshold level (I trip, Figure 6 for the first signal, 720, 730, Figure 7 corresponding to first signal, Claim 2 recites first and second current sensed and the recited “rate of change of sensed current” in Claims 3-4 and shown in Figure 6 corresponds to the first signal/the second signal); 
determine that a magnitude of the time derivative of the second signal is greater than a second threshold level (I trip, Figure 6 for the second signal, 720, 730, 740, Figure 7 corresponding to the second signal, Claim 2 recites first and second current sensed and the recited “rate of change of sensed current” in Claims 3-4 and shown in Figure 6 corresponds to the first signal/the second signal); and 
detect the fault in response to: determining that the magnitude of the time derivative of the first signal is greater than the first threshold level (I trip, Figure 6 for the first signal, 720, 730, 740, Figure 7 corresponding to first signal); and determining that the magnitude of the time derivative of the second signal is greater than the second threshold level (I trip, Figure 6 for the second signal, 720, 730, 740, Figure 7).
Regarding Claim 5, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the first signal is not greater than a first threshold level (No at 750 for the first signal, Figure 7); determine that a magnitude of the second signal is greater than a second threshold level (Yes at 750 to 760 for second signal, Figure 7); and determine, in response to determining that the magnitude of the first signal is not greater than the first threshold level and determining that the magnitude of the second signal is greater than the second threshold level, that the fault occurred on the load side of the solid state power converter (Paragraph 22, “when a fault occurs at the static circuit breaker output…provide energy to the fault to aid tripping the circuit breaker. In this manner, tripping of the upstream breaker may therefore be avoided”, Paragraph 35, “…fault condition (the input current is smaller than the output current while the capacitor is discharging and the overcurrent trip point is achieved)”).
Regarding Claim 6, Nojima discloses the electrical power system of Claim 1, wherein the controller is configured to: determine that a magnitude of the time derivative of the first signal is not greater than a first threshold level (730 to 750 for the first signal, Figure 7); determine that a magnitude of the time derivative of the second signal is greater than a second threshold level (730 to 740 for the second signal, Figure 7); and determine, in response to determining that the magnitude of the time derivative of the first signal is not greater than the first threshold level and determining that the magnitude of the time derivative of the second signal is greater than the second threshold level, that the fault occurred on the load side of the solid state power converter (Paragraph 22, “when a fault occurs at the static circuit breaker output…provide energy to the fault to aid tripping the circuit breaker. In this manner, tripping of the upstream breaker may therefore be avoided”).
Regarding Claim 13, Nojima discloses a method (Figures 1-8) comprising: 
receiving, at circuitry of a controller, a first signal indicating a current at a source side of a solid state power converter (current signal from CS in 510 to 110, Figure 5); 
receiving, at the circuitry, a second signal indicating a current at a load side of the solid state power converter (current sense signal from CS in 520a to 110, Figure 5); and 
detecting, by the circuitry, a fault based on a time derivative of the first signal and further based on a time derivative of the second signal (Figures 6-8, Paragraphs 39-40, Claims 2-4).
Claims 14,16 basically recite the method corresponding the electrical power system of Claims 2, 5 respectively. Therefore, Claims 14, 16 are rejected at least for the same reasons as for Claims 2, 5 respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 2017/0104327).
Regarding Claim 3, Nojima discloses the electrical power system of Claim 2, wherein the controller is configured to: determine, at a first time, that the magnitude of the time derivative of the first signal is greater than the first threshold level (730, Figure 7); and 
detect the fault in response to: determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the first time (740, Figure 7). 
Nojima also discloses determining, at a second time at least a threshold time duration after the first time 730 to 750 to 710, Figure 7), that the magnitude of the time derivative of the first signal is greater than the first threshold level (730 after loop back 710, Figure 7). Nojima does not disclose detect the fault being in response to  
determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the first time and determining that the magnitude of the time derivative of the first signal is greater than the first threshold level at the second time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in a modified/different  embodiment, repeat the steps (by looping back to 710 after 730 in Figure 7), and then determine the fault based both first time and second time determination to reduce false tripping.  
Claims 4, 7-8, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima (US 2017/0104327) in view of Siddique et al. (US 2021/0382102).
Regarding Claim 4, Nojima does not disclose the electrical power system of claim 1, wherein the controller is configured to: determine that a magnitude of a second time derivative of the first signal is less than a first threshold level; determine that a magnitude of a second time derivative of the second signal is less than a second threshold level; and detect the fault in response to: determining that the magnitude of the second time derivative of the first signal is less than the first threshold level; and determining that the magnitude of the second time derivative of the second signal is less than the second threshold level.
Siddique discloses a fault detection and protection system and teaches that conventionally fault determination based on determining fault current, its first and second order derivatives and determining thresholds that characterize faults (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to second derivatives of the first signal and the second signal setting desired fault detection criteria and threshold as using the second derivatives of current signal is known in the art as taught by Siddique.
Regarding Claims 7-8, Nojima does not disclose the electrical power system of claim 1, wherein the controller is configured to: determine a sum of the time derivative of the first signal and the time derivative of the second signal; determine that the sum is greater than a threshold level; and detect the fault in response to determining that the sum is greater than the threshold level and fault detection upon repeating the determination at a second time, after a predetermined time after the first time and detect fault in response to both determination as detailed in Claim 8.
Siddique discloses a fault detection and protection system and teaches that conventionally fault determination based on determining fault current, its first and second order derivatives and determining thresholds that characterize faults (Paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use second derivatives of the first signal and the second signal setting desired fault detection criteria and threshold as using the second derivatives of current signal is known in the art as taught by Siddique.
Claims 15, 17 basically recite the method corresponding the electrical power system of Claims 4, 7 respectively. Therefore, Claims 15, 17 are rejected at least for the same reasons as for Claims 4, 7 respectively. 
Response to Arguments
Applicant's arguments filed on 11/09/2022 have been fully considered but they are not persuasive. 
The Applicant argues, on Page 12 of the Remarks, regarding Claim 1 that opening a breaker responsive to a derivative of a single signal, as described by Nojima, does not disclose "detecting, based on a time derivative of the first signal and a time derivative of the second signal, a fault in the electrical power system" and detecting a fault based on a derivative of a single signal is not the same as detecting a fault based on derivative of two different signals.
In response, examiner respectfully notes that Nojima does detect fault based on a time derivative of the first signal and a time derivative of the second signal as disclosed, for example, in Claim 2, “the control circuit is coupled to the first and second current sensors and is configured to control the semiconductor switch responsive to first and second currents sensed by the first and second current sensors” and Claim 3, “the control circuit is configured to determine a rate of change of the sensed current and to responsively control the semiconductor switch”.
Applicant’s arguments, on Page 13 of the Remarks toward Claim 13 and dependent claims are directed toward the limitations of Claim 1, therefore, please see the response to arguments toward Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handy (US 2016/0041222) discloses in Figures 1-5, a fault detection system using first derivatives of current and voltage signals sensed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 11/16/2022                                                                                                                                                                                             
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836